Appellate Case: 22-6130     Document: 010110755376          Date Filed: 10/19/2022     Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                              Tenth Circuit

                              FOR THE TENTH CIRCUIT                              October 19, 2022
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 22-6130
                                                       (D.C. Nos. 5:17-CV-00207-M &
  DONOVAN GENE MERCER,                                    5:14-CR-00280-PRW-1)
                                                                (W.D. Okla.)
        Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HOLMES, Chief Judge, KELLY and ROSSMAN, Circuit Judges.
                    _________________________________

        Defendant-Appellant Donovan Gene Mercer, appearing pro se, seeks to appeal

 from the district court’s denial of his Rule 60(b)(6) motion seeking to reopen his case and

 reconsider the ruling on his original 28 U.S.C. § 2255 motion. United States v. Mercer,

 No. CR-14-00280-PRW, 2022 WL 2525347 (W.D. Okla. May 9, 2022). Because no

 reasonable jurist could conclude that the district court abused its discretion in denying the

 Rule 60(b)(6) or the motion for reconsideration, we deny a certificate of appealability

 (COA) and dismiss the appeal.




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-6130       Document: 010110755376         Date Filed: 10/19/2022       Page: 2



          To obtain a COA, 28 U.S.C. § 2253(c)(1)(B), Mr. Mercer must demonstrate that

 the underlying constitutional claims and the district court’s procedural ruling would be

 debatable among jurists of reason. Slack v. McDaniel, 529 U.S. 473, 484 (2000). To

 overturn the denial of a Rule 60(b)(6) motion, a movant must demonstrate extraordinary

 circumstances and that the district court abused its discretion. Buck v. Davis, 137 S. Ct.

 759, 777–78 (2017). A denial of a motion for reconsideration would be reviewed for an

 abuse of discretion. See Nelson v. City of Albuquerque, 921 F.3d 925, 929 (10th Cir.

 2019).

          On appeal, Mr. Mercer contends that there was a procedural defect in his original

 § 2255 proceeding when he was denied the assistance of counsel and certain claims were

 rejected due to procedural bar. This court denied a COA on Mr. Mercer’s various claims

 asserted in his § 2255 motion, while remanding on two of them. See United States v.

 Mercer, No. 18-6182, 772 F. App’x 631 (10th Cir. 2019). According to Mr. Mercer, he

 was entitled to an evidentiary hearing on his § 2255 motion at the outset because, rather

 than dismissing the motion, the district court ordered the government to respond and

 ultimately denied the motion. He reasons that this action required the trial court to

 appoint counsel and conduct an evidentiary hearing. Aplt. Br. 9–10.

          This is plainly incorrect. There is no right to counsel beyond direct appeal.

 Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). Moreover, there is no requirement in

 the statute or rules that merely ordering a response from the government requires

 appointment of counsel or an evidentiary hearing. The rules contemplate dismissal

 without an evidentiary hearing should the materials submitted warrant. See Rules 4(b),

                                                2
Appellate Case: 22-6130      Document: 010110755376         Date Filed: 10/19/2022      Page: 3



 7(a), 8(a) of the Rules Governing Section 2255 Proceedings; see also 28 U.S.C.

 § 2255(b). Only where the district court determines that an evidentiary hearing is

 warranted is appointment of counsel required. Rule 8(c).

        Mr. Mercer also argues that dismissal of his claims requires a merits determination

 because otherwise a court could not find that a prisoner is entitled to no relief. Aplt. Br.

 11. But the Supreme Court has recognized that claims may be forfeited on procedural

 grounds without reaching the merits. See Slack, 529 U.S. at 484. This is true

 notwithstanding that a Rule 60(b) motion may challenge application of a procedural bar.

 See Spitznas v. Boone, 464 F.3d 1213, 1216 (10th Cir. 2006).

        Mr. Mercer next argues that appellate counsel was ineffective for not raising

 certain errors. He contends that procedural bar only applies to federal review of state

 convictions. Aplt. Br. 11–13. This is without merit. See Bousley v. United States, 523

 U.S. 614, 622–24 (1998) (discussing cause and prejudice or a fundamental miscarriage of

 justice in the context of § 2255); United States v. Frady, 456 U.S. 152, 166–67 (1982)

 (same as to cause and prejudice).

        Mr. Mercer further contends that his post-conviction collateral review was

 tantamount to his direct appeal. Id. at 12. Mr. Mercer sought to rely upon Trevino v.

 Thaler, 569 U.S. 413 (2013), and Martinez v. Ryan, 566 U.S. 1 (2012), in the district

 court. Trevino and Martinez involved ineffective assistance of trial counsel claims that

 were procedurally defaulted where such claims were usually raised in the first instance in

 state post-conviction proceedings. The Court held that ineffective assistance of post-

 conviction counsel or lack of counsel could constitute cause for such a procedural default

                                               3
Appellate Case: 22-6130     Document: 010110755376          Date Filed: 10/19/2022     Page: 4



 given a substantial claim. Trevino, 569 U.S. at 423. Here, the district court recognized

 that Mr. Mercer was not subject to a similar state regime, that he had indeed received

 counsel when his § 2255 motion was remanded and an evidentiary hearing conducted,

 and that he did not assert an ineffective assistance of trial counsel claim. See Mercer,

 2022 WL 2525347, at *5. Indeed, Mr. Mercer’s argument is that appellate counsel’s

 “performance was deficient because he failed to raise the claims of constitutional error

 which were specifically preserved during pretrial, trial, and sentencing.” Aplt Br. at 13.

 The district court concluded that Mr. Mercer could not show good cause, prejudice, or a

 fundamental miscarriage of justice that would excuse the procedural bar. Id. Given the

 above, the district court’s decision is not reasonably debatable.

        We therefore DENY a COA, DENY IFP status because Mr. Mercer has not

 advanced a rational argument on the law and the facts, see Watkins v. Leyba, 543 F.3d

 624, 627 (10th Cir. 2008), and DISMISS the appeal.


                                               Entered for the Court


                                               Paul J. Kelly, Jr.
                                               Circuit Judge




                                              4